Motion Denied and Order filed July 6, 2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00366-CV



                      IN RE AQUILLA BURKS, Relator


                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                              Probate Court No 3
                            Harris County, Texas
                        Trial Court Cause No. 485,072

                                    ORDER

      On July 5, 2021, relator Aquilla Burks filed a petition for writ of mandamus
in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In
the petition, relator asks this Court to compel the Honorable Jason Cox, presiding
judge of the Probate Court No 3 of Harris County, to vacate its June 23, 2021
“Order Granting Movants’ [sic] [real party in interest] Motion to Set Aside Order
dated February 9, 2021, Granting Applicant’s [relator] Application for Set Aside of
Exempt Property, Allowance in Lieu of Exempt Property, and Order of No
Administration” and to prohibit the probate court from proceeding with a hearing
on the merits of relator’s no administration application or real party in interest’s
probate application.

       Relator’s petition fails to include the required Rule 52(j) certification. See
Tex. R. App. P. 52.3(j).

       Additionally, relator’s petition, appendix to the petition, and record to the
petition contain unredacted sensitive information of relator, relator’s minor child,
and appellate counsel, including home address of relator, name and birthdate of the
minor child, and the birth date of appellate counsel.           See Tex. R. App. P.
9.9(a)(1), (3). Parties are required to redact all sensitive information in documents
filed in this court unless the inclusion of the sensitive data is specifically required
by a statute, court rule, or administrative regulation. Id. 9.9(b). There is no statute,
court rule, or administrative regulation requiring the inclusion of sensitive data.

       Accordingly, we ORDER relators to redact all sensitive information from
their petition and the record to the petition and refile them, along with the required
certification, in this court on or before July 13, 2021. Failure to comply with this
order will result in the denial of relators’ petition.

       If a new petition is filed, the court requests a response from the real party in
interest, Adolphus Byers, III, to relator’s petition for writ of mandamus. The
response is due on or before July 27, 2021.

                                             2
      Relator’s emergency motion for stay during pendency of mandamus
(seeking stay of July 8, 2021 hearing) is DENIED.


                                      PER CURIAM

Panel consists of Chief Justice Christopher and Justices Bourliot, and Zimmerer.




                                         3